Citation Nr: 1025640	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for hair disability.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is entitled to service 
connection for skin and hair disabilities.  The Board notes that 
the Veteran's claimed skin disability encompasses variances of 
discoloration and blotching, and his claimed hair disability 
encompasses hair falling out in circles.  The Veteran has 
contended that his disabilities may be related to "Persian Gulf 
Syndrome" or "Gulf War Syndrome."  However, it is unclear 
whether the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 3.17(d).  

Regardless of whether the Veteran had such service, the Board 
also observes that service treatment records document that the 
Veteran was seen in October 1995 for a complaint that he had a 
hair patch missing on the left side of his head.  The Veteran 
reported that the patch kept getting bigger.  At this time, the 
Veteran was assessed as having tinea capitis and was prescribed 
medication.  An October 1995 bacteriology report found curvularia 
sp.  A January 1996 service treatment record documents that the 
Veteran reported being satisfied with his hair growth to date, 
and that he did not desire to continue taking the prescription 
medication.

In support of his claim, the Veteran and his spouse have 
submitted statements which contend that the Veteran's skin and 
hair disabilities originated during his service and have been 
ongoing since his discharge.  The Veteran's essential contention 
is that his skin and hair disabilities originated during service, 
and that he has experienced these disabilities since service.  
The Board finds that the Veteran is competent to observe and 
report skin discoloration and blotching, as well as hair falling 
out in circles.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (providing that lay testimony is competent to establish 
the presence of observable symptomatology, such as varicose 
veins, and may provide sufficient support for a claim of service 
connection).

The record reflects that the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his claimed skin 
and hair disabilities.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their claims 
and VA must accomplish additional development of the evidence if 
the record currently before it is inadequate.  38 U.S.C.A. § 
5103A.  The Board finds that the Veteran should be afforded VA 
examinations to assess the nature and etiology of his claimed 
skin and hair disabilities.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to 
ascertain whether the Veteran served in the 
Southwest Asia theater of operations during 
the Persian Gulf War.

2.  The Veteran should then be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed skin 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  All current skin disabilities 
should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed skin disability is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed hair 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  All current skin disabilities 
should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed hair disability is 
causally related to or the result of his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If applicable, regulations 
pertinent to Persian Gulf veterans should be 
addressed.  If the benefits sought are not 
granted, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


